NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 22, 2012*
                                 Decided February 28, 2012

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge

No. 10‐3720

STANLEY P. WOFFORD,                                 Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Central District of Illinois.

       v.                                           No. 10‐3238

ROGER E. WALKER, JR., and                           Harold A. Baker,
JORGE MONTES,                                       Judge.
     Defendants‐Appellees.

                                         O R D E R

       In 2000 an Illinois court convicted Stanley Wofford of second‐degree murder. He was
sentenced to 20 years of imprisonment, the statutory maximum, to be followed by a 2‐year
term of mandatory supervised release. See 730 ILCS 5/5‐8‐1(a)(1.5), (d)(2) (2000). Wofford
completed the prison component of his sentence and began serving the term of mandatory



       *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2).
No. 10‐3720                                                                                  Page 2

supervised release in 2007 (he completed his sentence before the expiration of 20 years
because of time‐served and good conduct, see 730 ILCS 5/3‐6‐3(a)(2.1) (2000)), but he
violated the conditions of that release and was sent back to prison for the remainder of the
2‐year term. He was released for good when his sentence expired in 2009. He then filed this
damages action under 42 U.S.C. § 1983 against the former chairman of the Illinois Prisoner
Review Board and the former director of the Illinois Department of Corrections, claiming
that they violated the federal and Illinois constitutions by “tacking on” and revoking the
term of mandatory supervised release so that he ended up serving additional time in prison
on top of his 20‐year sentence. The district court dismissed Wofford’s complaint at
screening. See 28 U.S.C. § 1915A. We affirm the judgment.

        In his complaint, Wofford notes that the judgment of conviction issued by the state
court in 2000 makes no mention of the term of mandatory supervised release. He thus
assumes that the term was “added” later and then revoked by the defendants. It follows,
says Wofford, that he was subjected to double jeopardy and deprived of due process,
among other wrongs. The district court at first concluded that Wofford’s § 1983 action is
barred by Heck v. Humphrey, 512 U.S. 477 (1994), and dismissed the lawsuit without
prejudice. But in response to Wofford’s motion for reconsideration, see FED. R. CIV. P. 59(e),
the court decided that Heck does not apply because Wofford has completed his sentence and
does not face a threat of further imprisonment or supervision. Still, the court reasoned, the
term of mandatory supervised release was made part of Wofford’s sentence by operation of
law even though not mentioned in the original judgment, see 730 ILCS 5/5‐8‐1(d)(2) (2000),
and the later revocation of that term did not violate Wofford’s federal rights. Thus the court
declined to set aside its earlier dismissal. But neither did the court mention Wofford’s state
claim or modify its judgment to reflect the dismissal of Wofford’s federal claims on the
merits.

        On appeal Wofford disagrees with the district court’s analysis of his constitutional
claims, but we decline to follow the district court’s lead in addressing those claims on the
merits. Wofford has named only two defendants, and the simple fact is that neither can be
held liable under § 1983.

         First, these defendants did not impose the term of mandatory supervised release; it
was always part of Wofford’s sentence. As the district court explained, the term of
mandatory supervised release was a nondiscretionary component of the sentence that was
imposed in 2000 when Wofford was convicted. Even if the judgment does not say so, the
mandatory supervised release was included in Wofford’s sentence by operation of law.
See 730 ILCS 5/5‐8‐1(d)(2) (2000); People v. Whitfield, 840 N.E.2d 658, 672 (Ill. 2005); People
ex rel. Scott v. Israel, 361 N.E.2d 1108, 1109 (Ill. 1977); People v. Brown, 695 N.E.2d 1374, 1376
(Ill. App. Ct. 1998). (Effective January 1, 2012, Illinois amended 5/5‐8‐1(d) to require that a
No. 10‐3720                                                                                 Page 3

term of mandatory supervised release “be written as part of the sentencing order.” The
import of that amendment for future cases is not a question before us.)

        Second, neither defendant can be liable for the allegedly unconstitutional revocation
of Wofford’s mandatory supervised release. Illinois law provides that the Prisoner Review
Board decides whether to revoke mandatory supervised release, and that Board is
independent of the Department of Corrections. 730 ILCS 5/3‐3‐1(a), 5/3‐3‐9(a). Thus the
director of the Department of Corrections was not involved in the constitutional violations
allegedly arising from Wofford’s revocation, and cannot be liable under § 1983. See Knight v.
Wiseman, 590 F.3d 458, 462–63 (7th Cir. 2009); Johnson v. Snyder, 444 F.3d 579, 583–84 (7th
Cir. 2006). And assuming that the chairman of the Prisoner Review Board played a personal
role in revoking Wofford’s mandatory supervised release (which is unclear since the 15‐
member Board acts through 3‐member panels, 730 ILCS 5/3‐3‐1(b), 5/3‐3‐9(e)), the chairman
is nonetheless absolutely immune under § 1983 because the revocation of mandatory
supervised release is a quasi‐judicial act. Wilson v. Kelkhoff, 86 F.3d 1438, 1445 (7th Cir. 1996).

        That leaves two loose ends. First, although the district court did not say so explicitly,
we infer that the court implicitly declined to exercise supplemental jurisdiction over
Wofford’s state‐law claim when it dismissed the case as a whole, which was not an abuse of
discretion. See 28 U.S.C. § 1367(c)(3); Harvey v. Town of Merrillville, 649 F.3d 526, 533 (7th Cir.
2011). And, second, after the court decided to dismiss Wofford’s federal claims on the
merits rather than on the basis of Heck, the court should have amended its judgment to be
with prejudice as to the federal claims. See Alejo v. Heller, 328 F.3d 930, 937 (7th Cir. 2003);
Lewis v. Richards, 107 F.3d 549, 555–56 (7th Cir. 1997). We accordingly modify the judgment
so that Wofford’s federal claims are dismissed with prejudice.

                                                                      AFFIRMED as MODIFIED.